Citation Nr: 0329063	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  01-09 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to higher initial ratings for the service-
connected right knee disability.  

2.  Entitlement to higher initial ratings for the service-
connected left knee disability.  




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from September 1976 to 
September 1982.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 decision of the RO.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in November 2002.  

The Board remanded the case to the RO for additional 
development of the record in March 2003.  



FINDINGS OF FACT

1.  The service-connected right knee disability is shown to 
be manifested by a medial meniscus deficiency that is 
productive of a level of impairment that more nearly 
approximates that of related slight instability.  

2.  The service-connected right knee disability is also shown 
to be manifested by traumatic arthritis that is productive of 
a functional loss due to pain and weakness that equates with 
no more than flexion limited to 45 degrees.  

3.  The service-connected left knee disability is shown to be 
productive of a level of functional loss due to pain and 
traumatic arthritis that more nearly approximates that of 
limitation of flexion to 30 degrees.  

4.  The service-connected left knee disability is shown to be 
manifested by instability or recurrent subluxation of no more 
than a slight degree.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a separate initial 
rating of 10 percent for the service-connected right knee 
disability manifested by a medial meniscus deficiency on the 
basis of recurrent subluxation or lateral instability are 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic 
Code 5257 (2003).  

2.  The criteria for the assignment of an initial rating in 
excess of the currently assigned 10 percent rating for the 
service-connected right knee disability manifested by 
traumatic arthritis with functional loss due to pain and 
weakness are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5003, 5010, 5260, 5261 (2003); 
DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 
(Aug. 14, 1998).  

3.  The criteria for the assignment of an initial rating of 
20 percent for the service-connected left knee disability 
manifested by pain and traumatic arthritis are met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a including Diagnostic 
Codes 5003, 5010, 5260, 5261 (2003); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); VAOPGCPREC 9-98 (Aug. 14, 1998).  

4.  The criteria for the assignment of an initial rating in 
excess of the currently assigned 10 percent rating for the 
service-connected left knee disability manifested by 
instability or recurrent subluxation are not met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a including Diagnostic Code 5257 (2003); 
VAOPGCPREC 9-98 (Aug. 14, 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claims.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statements of the Case, and the Board's earlier 
remand.  There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

Specifically, in August 2002, the veteran indicated that he 
had no further evidence to submit, and requested that his 
case be expedited to the Board as soon as possible.  In 
addition to the Board's earlier remand, the RO again informed 
the veteran of the provisions of the VCAA in a letter sent in 
March 2003.  

The record contains sufficient information to decide the 
claims.  This includes VA examinations performed to evaluate 
the severity of the service-connected disabilities.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims.  

In addition, in light of the favorable action taken 
hereinbelow, no further assistance to the veteran is required 
to fulfill VA's duty to assist him in the development of the 
claims.  38 U.S.C.A. §§ 5103, 5103A (2002).  


II.  Evaluation of the Service-Connected Right Knee 
Disability
and the Service-Connected Left Knee Disability

A.  Factual Background 

A careful review of service medical records shows that the 
veteran was treated for pain in both knees, and includes 
diagnoses of possible chondromalacia and chondromalacia 
patella.  

The non-VA medical records dated in June 1988 show 
assessments of chronic knee pain, especially active recently 
on the right, and likely osteoarthritis early.  
 
The non-VA medical records dated in February 1993 show a 
diagnosis of bilateral patellofemoral arthrosis, left greater 
than right.  

A report of VA examination dated in March 1997 shows a 
diagnosis of chondromalacia patellae (also known as 
patellofemoral dysfunction).  

In a January 1999 rating decision, the RO granted service 
connection for chondromalacia patella of the right knee, and 
assigned a no percent rating under Diagnostic Code 5260, 
effective in January 1997; and also granted service 
connection for chondromalacia patella of the left knee, and 
assigned a 10 percent rating under Diagnostic Code 5257, 
effective in January 1997.  

The VA progress notes dated in March 1999 show that the 
veteran complained of pain in both knees, which had worsened 
in the past six months.  It was the opinion of the VA 
therapist-based upon objective measurements, special 
testing, and the veteran's history of pain-that the veteran 
may have a moderate amount of chondromalacia patellae (left 
greater than right).  The veteran was issued a patellofemoral 
brace and instructed on its proper use.  

The VA progress notes dated in May 1999 show that the veteran 
reported bilateral knee pain as being 6 on a scale of 10.  An 
MRI report reveals a grade III meniscal tear in the posteria 
horn of the left medial meniscus and possible injury to the 
anterior cruciate ligament, although it appears to be intact.  

The veteran was fitted with a different brace and instructed 
on its use.  He ambulated up and down 20 steps wearing the 
brace, and reported that the brace decreased his left knee 
pain to that of a 2 on a scale of 10, and helped his leg feel 
more stable.  The veteran was instructed that, after two 
weeks, if he still liked the brace, another one would be 
ordered for his right knee.  
 
The veteran underwent a VA examination in August 1999.  He 
reported having dull knee pain with knee strain that 
increased with prolonged standing and walking.  He reported 
swelling with distance ambulation, and stiffness in the knees 
in the morning.  The veteran reported that, during the last 
four years, his symptoms had gotten worse; and in the last 
couple of months, his left knee pain had increased.  

Examination of the right knee revealed no apparent knee 
swelling or effusion.  There was tenderness on palpation of 
the bilateral joint line, and pain on patella compression.  
There was no bony deformity.  Painless active range of motion 
of the right knee was from full extension of zero degrees to 
flexion of 120 degrees.  Deep tendon reflexes on the right 
knee were +2 within normal limits, and strength in the right 
quadriceps was that of 4.5 on a scale of 5.  Drawer sign was 
negative.  There was no apparent mediolateral instability.  
X-ray studies taken of the right knee showed osteochondroma 
of the medial aspect of the proximal tibia.  

Examination of the left knee revealed no apparent knee 
swelling or effusion.  There was tenderness on palpation 
mostly of the median joint line and also positive patella 
compression.  There was mild stiffness on full flexion range.  
Painless active range of motion of the left knee was from 
full extension of zero degrees to flexion of 100 degrees.  

Deep tendon reflexes on the left knee were also +2, and 
strength in the left quadriceps was that of 4 on a scale of 
5.  McMurray's test was negative, and Apley compression test 
was positive.  A mild lateral ligament laxity was noted on 
the left knee.  The veteran walked with a mild antalgic gait 
on the left side beyond 200 feet.  For short distances, there 
was no apparent pain, incoordination, or fatigue.  X-ray 
studies taken of the left knee were normal.  

The diagnoses were those of bilateral chondromalacia patella, 
and grade III meniscus tear in the posterior horn of the 
medial meniscus of the left knee.  

The VA progress notes dated in October 2000 reflect that the 
veteran experienced sharper intermittent pain in his right 
knee while using crutches, following left foot podiatry 
surgery.  The veteran reported that he had fallen a few times 
from this pain, as his knee gave out.  An MRI scan of the 
right knee showed a horizontal posterior horn medial meniscal 
tear.  

The VA progress notes dated in December 2000 show impressions 
of bilateral anterior knee pain, chronic; and right knee 
posterior horn medial meniscus tear.  

The VA progress notes dated in February 2001 show that the 
veteran's right side was more symptomatic, and that he had 
been fairly maintained on Ibuprofen.  Examination revealed 
minimum effusion on the left, and none on the right.  There 
was significant pain with palpation of the patella, and the 
underside of the patella.  The VA physician noted a 
significantly mobile patella on the left, which was almost 
"subluxatable" laterally by manipulation.  The assessment 
was that of severe patellofemoral pain, with history of 
chondromalacia and likely patellofemoral osteoarthritis.  

The VA physician noted that there were neither a lot of 
conservative nor surgical options for the veteran, and that 
the veteran had significant disability; in the future, he 
might need total-knee replacement.  

The veteran underwent a VA examination in April 2001.  He 
described having pain, weakness, stiffness, swelling, heat, 
and redness two or three times per month; he also reported 
having daily flare-ups two or three times a day and having 
pain of at least an 8 on a scale of 10.  His average pain was 
that of 5 or 6 on a scale of 10.  

Reportedly, the veteran used a single point cane in order to 
go up and down stairs and to get out of a car.  The veteran 
wore bilateral orthoses, and a different type of knee brace 
on each leg.  The veteran was status-post arthroscopic 
surgery on the left knee, where he had a semi-lunar meniscal 
tear repair and flushing of the knee in 1998.

The VA examiner noted the veteran's history of chondromalacia 
and likely patellofemoral osteoarthritis.  X-ray studies were 
consistent with some mild medial joint line narrowing, 
consistent with traumatic osteoarthritis.

Upon examination, the veteran's gait was antalgic 
bilaterally; he utilized a single point on the left.  His 
pain free arc was from 0 to 90 degrees on the left, and from 
0 to 85 degrees on the right.  There was significant crepitus 
bilaterally, and no effusion noted.  There was a moderate 
anterior drawer sign on the left, and a mild anterior drawer 
sign on the right.  There was no clear medial and lateral 
instability.  Motor strength was at least 4/5 bilaterally at 
the knees.  

The VA examiner noted that the positive compression and 
distraction testing bilaterally were consistent with severe 
patellofemoral pain and chondromalacia.  

The non-VA medical records received in November 2001 reflect 
effusion in both knees, medial compartment pain bilaterally 
with a positive patellofemoral compression test, and 
limitations of flexion.  Restrictions included no kneeling, 
squatting, crawling, or climbing; and no standing greater 
than 15 to 20 minutes at a time, one to two hours per day, 
with no heavy lifting.  

The veteran underwent a VA examination in May 2002.  He 
reported that his overall symptoms were those of 6 to 7 on a 
scale of 10.  Reportedly, the veteran was exercising 3 to 4 
times per week and taking Ibuprofen.  He wore knee braces 
with increased activity, such as with long walks.  He had 
difficulties with bending and increased symptoms on stairs.  
 
Upon examination, the veteran's gait was somewhat antalgic, 
ambulating with a single point cane.  His range of motion, 
pain free, was from 0 to 80 degrees for the right knee; and 
from 0 to 85 degrees for the left knee.  There was mild 
palpable crepitus bilaterally, and medial joint line 
tenderness bilaterally; there was also positive compression 
and distraction testing bilaterally.  

There was no evidence of effusion today, nor of medial or 
lateral instability.  Lachman's and Drawer maneuver were 
negative.  X-ray studies revealed bilateral medial and 
lateral joint space narrowing, and a tear of the posterior 
horn of the right medial meniscus.  

The diagnosis was that of significant chondromalacia of the 
bilateral knees, and radiographic evidence of degenerative 
joint disease of the bilateral medial and lateral joint 
lines.  

The testimony of the veteran at a hearing in November 2002 
was to the effect that the medical evidence has shown severe 
patellofemoral pain with history of chondromalacia and likely 
patellofemoral osteoarthritis, but that his condition had not 
been adequately rated.  The veteran also testified that he 
used a cane because he was tired of falling over when his 
knees gave out.  

The veteran underwent an orthopedic evaluation of his knees 
in March 2003.  He reported using the cane for the last year 
and a half, and reported difficulties going up and down 
stairs.  He also reported pain when ambulating, and taken 
Ibuprofen.  

Examination of the right knee revealed healed arthroscopy 
scars, no effusion, full motion, 1+ Lachman and Drawer, 
negative McMurray, and pivot shift.  Examination of the left 
knee revealed healed arthroscopy scars.  There was full 
motion, 1+ Lachman and Drawer, negative McMurray, and pivot 
shift.  The orthopedic specialist noted that the veteran had 
bilateral patellofemoral crepitation and that patellar 
pressure reproduced the symptoms.  The diagnosis was that of 
bilateral chondromalacia of the patella.  

The veteran underwent a VA examination in June 2003.  The VA 
examiner noted the veteran's medical history of bilateral 
knee pain with prolonged sitting, prolonged standing, and 
distance ambulation.  

Physical examination of both knees showed two small scars, 
healed arthroscopy on the left side.  On the left knee, there 
was patellar compression pain; there was no effusion and no 
apparent knee swelling.  There was mild tenderness on 
palpation of the medial joint line.  The veteran could 
actively extend his left knee to 0 degrees and bend his left 
knee to 128 degrees.  

The veteran noted pain below the kneecap during the range of 
motion from 0 to 20 degrees and again from 100 to 128 
degrees.  There was a 1+ drawer sign on the left knee; 
McMurray sign and pivot shift were negative.  There was no 
medial lateral instability with valgus varus stress test.  
Strength in the left quadriceps was grossly within normal 
limits.  There was crepitation with active range of motion at 
the patellofemoral.   

Examination of the right knee also showed no knee swelling or 
apparent effusion.  There was mild tenderness on palpation 
bilateral joint line.  The right knee had full range of 
motion with full knee extension to 130 degrees of flexion.  
Pain was noted from 0 to 20 degrees and again from 110 to 130 
degrees.  There was mild crepitation with active range of 
motion.  

The right knee was also stable to valgus/varus stress test.  
There was a +1 Lachman and Drawer sign on the right side; 
there was neither McMurray, nor shift of the patella with 
active range of motion.  The VA examiner noted no apparent 
further loss of the range of motion, but slowing of movement 
after 2 or 3 repetitions.  Quadriceps strength on the right 
side was within normal limits.  

The veteran ambulated with a cane; there was guarding gait 
with the straight cane, but gait was normal.  The diagnosis 
was that of bilateral chondromalacia patella.  The VA 
examiner noted that active range of motion was within 
functional limits.  

In a June 2003 rating decision, the RO assigned a separate 10 
percent rating for the traumatic arthritis of the right knee 
under Diagnostic Code 5010, effective in April 2001; and 
assigned a separate 10 percent rating for the traumatic 
arthritis of the left knee under Diagnostic Code 5010, 
effective in April 2001.  


B.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In evaluating the veteran's claims for higher ratings, the 
Board considers the evidence of record.  The medical findings 
are compared to the criteria set forth in the VA's Schedule 
for Rating Disabilities.  An evaluation of the level of 
disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  The standard ranges of motion of the 
knee are zero degrees of extension and 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion of:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

A rating for a knee disability, other than for the traumatic 
arthritis, may be assigned under Diagnostic Codes 5257, 5258, 
or 5259.  Although, no more than one of these ratings may be 
assigned without violating the rule against the pyramiding of 
disabilities.  38 C.F.R. § 4.14.  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 because the arthritis 
would be considered an additional disability warranting a 
separate evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  

Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Diagnostic Codes 5257 or 5259, 
the veteran would be entitled to a separate compensable 
evaluation under Diagnostic Codes 5260 or 5261 if the 
arthritis results in compensable loss of motion; otherwise, 
the veteran would be entitled to a separate compensable 
evaluation under Diagnostic Code 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98 (Aug. 14, 1998).  

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  

The bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor in this section will be treated as one disability for 
the purpose of arranging in order of severity and for all 
further combinations. 38 C.F.R. § 4.26 (2003).  




(1)  Right Knee Disability

A review of the record shows that service connection is in 
effect for chondromalacia patella and traumatic arthritis of 
the right knee, and that the current 10 percent evaluation 
has been assigned under Diagnostic Code 5010.  The medical 
evidence includes findings of some instability, antalgic 
gait, and limitation of motion along with complaints of pain, 
swelling, and weakness.  

Here, the evidence shows that the veteran reported that his 
right knee occasionally gave way and that he had difficulty 
with both knee bending and weight bearing.  VA examiners have 
noted that the veteran wore a knee brace for support.  There 
was also slight crepitance with full range of motion.  The 
results of the VA examinations, in the Board's opinion, more 
nearly approximate a disability picture reflective of slight 
instability or ligamentous deficiency and support the 
assignment of a 10 percent rating, but not more, under the 
provisions of Diagnostic Code 5257.  

The medical evidence does not indicate the presence of 
moderate instability or recurrent subluxation that reflects 
moderate knee impairment.

VA progress notes and reports of examination reflect that 
there was pain and swelling, and painful motion of the 
veteran's right knee.  The evidence, however, does not 
reflect that the limitation of motion of the veteran's right 
knee is to a degree that warrants a compensable rating under 
Diagnostic Codes 5260 or 5261.  

However, the Court held in DeLuca that, when determining the 
severity of a musculoskeletal disability, VA must consider 
whether the veteran experiences weakness, excess 
fatigability, or incoordination as a result of the condition 
at issue.  

In this case, VA examiners have noted that the veteran's 
right knee problems have affected his daily activities 
whenever knee bending is required.  The evidence demonstrates 
that the veteran experiences severe pain and weakness in the 
right knee as a consequence of the osteoarthritis, and these 
result in an additional functional loss that the Board finds 
is productive of a disability picture that equates with no 
more than limitation of flexion to 45 degrees.  

In light of the evidence, with consideration of provisions of 
DeLuca and complaints of pain, the Board finds that the 
currently assigned 10 percent rating, but not more, is 
warranted for the service-connected right knee disability 
based on traumatic arthritis and the likely functional loss 
due to severe pain and weakness.  

Accordingly, the Board finds that the veteran's present 
disability picture supports the criteria for the assignment 
of two separate ratings as described hereinabove.  
(10 percent under Diagnostic Code 5257 for slight 
instability, and 10 percent currently assigned under 
Diagnostic Codes 5003-5010 and 5260 for traumatic arthritis 
and functional limitation due to severe pain and weakness.)  

The Board finds that the evidence shows that this level of 
impairment due to the service-connected right knee disability 
has existed since the effective date of the claim.  
Fenderson, 12 Vet. App. 119.  Accordingly, a "staged" 
rating is not indicated.  DeLuca, 8 Vet. App. 202.  


(2)  Left knee Disability

A review of the record shows that service connection has been 
granted for chondromalacia patella of the left knee, and that 
a 10 percent evaluation was assigned under Diagnostic Code 
5257.  Service connection has also been granted for traumatic 
arthritis of the left knee, and a separate 10 percent 
evaluation has been assigned under Diagnostic Code 5010.  

The Board notes that the current 10 percent rating is the 
maximum allowable under Diagnostic Code 5259.  

In this case, the report of the VA examination in June 2003 
shows that the range of motion of the veteran's left knee was 
from full extension of 0 degrees to limited flexion of 128 
degrees, which is slightly below the standard range of 
motion.  The examiner noted pain with flexion from 0 to 20 
degrees, and from 100 to 128 degrees.  The veteran also had 
reported patellar compression pain, and was noted to have 
some effusion, tenderness, and crepitation of the left knee.  
Pain has also restricted the veteran from kneeling, 
squatting, crawling, or climbing, and from standing more than 
15 to 20 minutes at a time and no longer than one or two 
hours on any day.  Functional impairment caused by pain is to 
be reflected in the rating for limitation of motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds in this case that an initial rating of 20 
percent under the DeLuca principles is warranted.  The 
veteran has been diagnosed with traumatic arthritis of the 
left knee.   There is also some indication that motion 
through the arc of flexion is painful as to render some 
portion non-functional.  

Accordingly, the Board finds that the veteran's present 
disability picture is productive of a level of functional 
loss due to severe pain that more nearly approximates that of 
a limitation of flexion to 30 degrees.  Hence, the criteria 
for the assignment of an initial rating of 20 percent under 
Diagnostic Code 5010-5260 as described hereinabove are met.  

Likewise, the evidence shows that the veteran wore a knee 
brace over his left knee, and walked with a cane to prevent 
himself from falling.  While VA examiners did not detect 
instability, one VA physician equated the mobile patella of 
the veteran's left knee to lateral subluxation by 
manipulation.  

Thus, the Board finds evidence of a slight degree of 
subluxation in this case to warrant a separate rating of 10 
percent under Diagnostic Code 5257.  However, there is no 
evidence of significant instability or recurrent subluxation 
to warrant a rating in excess of 10 percent.   

Accordingly, the Board finds that the veteran's present 
disability picture supports the criteria for the assignment 
of two separate ratings as described hereinabove (20 percent 
under Diagnostic Codes 5003-5010 and 5260 for traumatic 
arthritis and functional limitation due to severe pain and 
weakness, and 10 percent under Diagnostic Code 5257 for 
slight instability). 

In light of the evidence of continuity of severe 
patellofemoral pain, when factoring in the DeLuca principles, 
it is the opinion of the Board that the current level of 
impairment has existed since the effective date of the claim. 
Fenderson, 12 Vet. App. 119.  Accordingly, a "staged" 
rating is not indicated.  DeLuca, 8 Vet. App. 202.  



ORDER

A separate 10 percent initial rating for the service-
connected right knee disability manifested by a medial 
meniscus deficiency based on recurrent subluxation or lateral 
instability is granted, subject to the regulations applicable 
to the payment of VA monetary awards.  

An initial rating in excess of the currently assigned 10 
percent rating for the service-connected right knee 
disability manifested by traumatic arthritis with functional 
loss due to pain and weakness is denied.  
 
An initial rating of 20 percent for the service-connected 
left knee disability manifested by traumatic arthritis with 
functional loss due to severe pain and weakness is granted, 
subject to the regulations applicable to the payment of VA 
monetary awards.  
 
An initial rating in excess of the currently assigned 10 
percent rating for the service-connected left knee disability 
manifested by instability or recurrent subluxation is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



